Citation Nr: 1728097	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for fecal leakage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The evidence does not support the Veteran's contention that he suffers from fecal incontinence.


CONCLUSION OF LAW

The criteria for service connection for fecal incontinence have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard letter sent to the Veteran in November 2010 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).

The Veteran's post-service VA and private treatment records have been obtained.  The Veteran was provided with multiple VA examinations.  These examinations are sufficient evidence for deciding the claim as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Analysis

The Veteran seeks service connection for fecal leakage he believes is secondary to his service-connected diabetes mellitus.  The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

In order to establish direct service connection, three elements must be established. These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability, there is no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by that service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2016).

The record does not show, and the Veteran does not contend, that he suffered from fecal leakage while in service or shortly thereafter.  Rather, the Veteran specifically asserts that his fecal leakage is related to his diabetes mellitus.  Thus, service connection is not warranted on a direct basis.

The Veteran is service-connected for diabetes mellitus.  Service connection is also not warranted for fecal incontinence on a secondary basis because a current disability has not been established by competent, credible and probative evidence.

The Board acknowledges the Veteran's assertion that he suffers from fecal leakage related to his diabetes mellitus.  However, the Veteran is not competent to diagnosis bowel dysfunction, or to link any fecal incontinence to his service-connected diabetes.  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011).  However, as to the specific issue in this case which is establishing the presence of bowel dysfunction manifested as fecal leakage, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

Further, the Veteran's report that he suffers from fecal leakage lacks credibility because he has provided inconsistent statements to a various medical providers over the course of the appeal as to whether this problem even exists.  

At a January 2010 VA examination, the Veteran described urinary incontinence and reported that he did not experience any fecal leakage.

In a March 2011 notice of disagreement, the Veteran asserted that he had a hard time hearing and did not know if he was asked about fecal leakage at the January 2010 examination.  He also submitted a form for VA Aid and Attendance that purportedly was completed by a private physician, Dr. Prince.  The handwritten note on the form indicates that the Veteran has "frequent incontinent of stool and urine."  The form also contains a note that the Veteran "is incontinant and has trouble cleaning self for fecal incontinence."  There is no indication that Dr. Prince physically examined the Veteran or verified the existence of any bowel dysfunction related to diabetes or otherwise.

At a VA-contract diabetes mellitus examination in December 2011, an examiner noted that that the Veteran had previously reported bowel problems described as leakage and incontinence.  However, the examiner noted that the rectal examination findings were entirely normal and there was no evidence of bowel incontinence during the autonomic nervous system examination.

At a VA contract examination for diabetes mellitus in February 2012, bowel dysfunction was not listed as a diabetic complication.

VA treatment records show an inconsistent report of bowel incontinence.  In the vast majority of treatment records, the Veteran has denied experiencing bowel dysfunction, even when reporting the presence of urinary incontinence.  The Veteran denied having any bowel incontinence during an April 2014 nursing home screening, a September 2014 hematology and oncology consult, a January 2015 neurosurgeon outpatient consult.  At an occupational therapy consultation in March 2015, the Veteran reported he had no control over his bowel and bladder and was therefore referred for a spinal cord injury consult.  At the subsequent spinal cord injury consultation in March 2015, the Veteran reported that he had a bowel movement once daily in the morning.  There was no diagnosis of fecal incontinence or bowel dysfunction.  At additional evaluations between March and September 2015, the Veteran continued to deny bowel incontinence.  No clinician diagnosed fecal incontinence or bowel dysfunction, or noted it during the evaluations.  A non-VA care annual certification note shows the Veteran required assistance getting on and off toilet, but denied having any accidents.  He also denied any bowel problems in a September 2016 VA pain clinic note.  

The evidence shows that the Veteran has not been consistent in his reporting.  Only a few times, and specifically on applications for VA compensation benefits, has he reported fecal incontinence; he has denied it on every other occasion.  Due to his inconsistent reports, the Board finds that the Veteran's assertions as to the presence of bowel dysfunction lacking in probative value.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

Most importantly, the competent and probative medical evidence reflected in the VA treatment records and the December 2011 VA contract examination, demonstrates that the Veteran does not have bowel dysfunction that manifests as fecal incontinence.  The Board finds that the purported medical statement from Dr. Prince to be of little probative value as there is no indication that Dr. Prince physically examined the Veteran to confirm the existence of any bowel dysfunction related to diabetes or otherwise.  There also is no indication that Dr. Prince was otherwise familiar with the Veteran's clinical history as shown in his VA treatment records, as those records demonstrate the absence of any bowel dysfunction upon clinical evaluations.

Considering the evidence above, the Board finds that there is no current bowel disability manifested as fecal incontinence.  In the absence of a current disability, service connection is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden, 381 F.3d 1163; Brammer, 3 Vet. App. 223; McClain, 21 Vet. App. 319.  


ORDER

Service connection for fecal leakage is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


